DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not provide sufficient description of the claimed/disclosed invention as outlined above.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that, since the recited low molecular weight prepolymer comprises the third (meth)acrylate monomer, an at least two other monomers, how the content of the prepolymer could in anyway NOT be “not less than” the third (meth)acrylate monomer.  That is, it is unclear how the recitation containing the “not less than” limitation is claiming the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (US 2019/0241690 A1), and in light of the evidence provided by Satake et al. (US 5814685), Kanner et al. (US 7070051 B2) and the Aldrich Data Sheet).

Regarding claim(s) 1-6 and claim(s) 7, Beveridge teaches pressure-sensitive adhesives (PSA) comprising crosslinkable compositions (adhesive compositions) for use with hot melt processing methods and crosslinked compositions containing the crosslinkable compositions (abstract), which said composition(s) form a layer (adhesive film, current claim 7) (para 0075) and comprises two different (meth)acrylate polymers that are crosslinked via exposure to UV radiation (para 0011).
	Beveridge also teaches that the two different (meth)acrylate polymers, first (meth)acrylate polymer and second (meth)acrylate polymer, have a weight average molecular weight (Mw) of 50,000 to 500,000 Daltons (para 0012), which overlaps that presently claimed (i.e., 5,000 to 100,000 g/mol) towards enhancing adhesion to a foam substrate (para 0082);
wherein said first (meth)acrylate polymer is a product of a first reaction composition comprising at least one alkyl (meth)acrylate monomer such as, inter alia, n-butyl acrylate (third (meth)acrylate monomer, aliphatic functional group-containing (meth)acrylate monomer, current claim 6) (para 0018-0019), one or more polar monomers such as, inter alia, 2-hydroxyethyl methacrylate (second (meth)acrylate monomer, polar functional group-containing (meth)acrylate monomer, current claim 6) (para 0021-0028), and a UV crosslinking monomer having an aromatic ketone group that is crosslinked when exposed to UV radiation such as a benzophenone (first (meth)acrylate monomer containing a photopolymerizable functional group, current claim 3) (para 0031).
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Beveridge continues to teach that the first reaction composition also contains a free radical initiator (para 0034-0035), a chain transfer agent in amount of up to 20 weight percent to control the molecular weight of the (meth)acrylate polymer (para 0036, 0045) and a solvent in an amount up to 50 weight percent or more (para 0037); and wherein the first (meth)acrylate polymer has a glass transition temperature (Tg) of between -50 °C to 20 °C (current claim 2) (para 0046) and is present in the crosslinkable composition in an amount of 80 to 98 weight percent (para 0047).  
	Beveridge further teaches that the crosslinkable composition comprises a second monomer composition comprising a second (meth)acrylate polymer that is different than the first (meth)acrylate polymer and is a reaction product of an alkyl (meth)acrylate, which is the same as those comprising the first (meth)acrylate polymer, and a UV crosslinking monomer, which is the same as those comprising the first (meth)acrylate polymer (para 0048-0051); and that the second (meth)acrylate polymer comprises optional monomers, which are the same as those polar monomers comprising the first (meth)acrylate polymer (para 0052-0055).  
The second reaction mixture is polymerized via the same methodology as the first reaction mixture, and further contains thermal initiators and chain transfer agents identical to those employed in the first reaction mixture, and up to 50 weight percent of solvent (para 0058-0060); and wherein the second (meth)acrylate polymer has a (Tg) of between -50 °C to 20 °C (current claim 2) (para 0063) and is present in the crosslinkable composition in an amount of 2 to 20 weight percent (para 0064).
The Examiner notes that the weigh percentages of the two (meth)acrylate polymers, and the proportions of their respective constituent monomers, the solvent(s) and chain transfer agents, and the optional components (see para 0067), provides for the content of the two (meth)acrylate polymers to overlap that presently claimed (current claim 4), and by association, provides for the content of the alkyl (meth)acrylate monomer (i.e. the third (meth)acrylate monomer) comprising each of the two (meth)acrylate polymers to overlap that presently claimed (current claim 5).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
The Examiner also notes that it is established in the art that the Tg of a polymer is proportional to the Tg of the constituent monomer(s) comprising said polymer, and their respective proportions, as evidenced by Stake (see column 4, lines 4-19 therein); and that the Tg of PSAs are selected based on a balance of tack, peel and cohesion as evidenced by Kanner (see column 8, line 58 to column 9, line 8 therein).  See also the Aldrich Data Sheet, wherein it is noted that the Tg of n-butyl acrylate, noted above as teaching the presently claimed third (meth)acrylate monomer, and that the Tg of 2-hydroxyethyl methacrylate, noted above as teaching the presently claimed second (meth)acrylate monomer, are respectively -54 °C and 57 °C.  Lastly, Beveridge instructs that the amount of the solvent is selected based on the desired viscosity (para 0037).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the first and second (meth)acrylate polymers with the presently claimed Mw towards an adhesive demonstrating enhanced adhesion to a foam substrate as in the present invention, and to further provide the first and second (meth)acrylate polymers (and the associated solvent proportion), and the n-butyl acrylate monomer, in amounts identical to that presently claimed (current claims 4-5) based on the balance of tack, peel, cohesion and coating viscosity required of the prior art’s intended application as in the present invention.

Regarding claims 8-13, as noted above, Beveridge teaches that the two (meth)acrylate polymers are crosslinked via exposure to UV radiation.  In addition, it is submitted that one skilled in the art would have the knowledge available before the effective filing date of the present application towards partially curing (i.e. semi-curing) the compositions of Beveridge via irradiating the composition with UV radiation for a time that falls short of complete crosslinking (i.e. curing) of the (meth)acrylate polymers of Beveridge.  Beveridge also instructs that higher crosslinking gives enhanced cohesion (i.e. increased storage modulus (para 0065).
Furthermore, given that Beveridge teaches an adhesive composition comprising the polymer components presently claimed, and in the presently proportions, and given that said polymers are formed from the presently claimed monomers, and in the presently claimed proportions, it reasonable to conclude that the adhesive layers resulting from the semi-cured and fully cured adhesive compositions of the prior art, would demonstrate the presently claimed room and high temperature storage moduli differences and the presently claimed adhesive strength top a glass base.
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/4/2022